ON PETITION FOR REHEARING
After the writ of prohibition prayed herein was denied (April 22, 1941), an appeal to this *Page 454 
court was perfected in the injunction proceeding which relators seek to prohibit.
In their petition for rehearing they assert that in such appeal (James M. Tucker, etc., et al. v. State of Indiana; Henry F. Schricker, as Governor of the State of Indiana, Number
2.  27547) they cannot raise the question of the constitutionality of the statutes enacted by the last General Assembly under which they would act but for the injunction. We think otherwise.
If the statutes are constitutional, the injunction should not have been granted. If they are unconstitutional, as charged in the complaint, a property right and irreparable damage having been alleged and found, the circuit court had jurisdiction to issue an injunction. If the relief granted was too broad because some of the statutes but not all are constitutional, the injunction may be modified at the mandate of this court.
The petition for rehearing is denied.
NOTE. — Reported in 33 N.E.2d 582.